Citation Nr: 0024729	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  95-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to an increased rating for degenerative 
arthritis of the cervical spine with psychological factors, 
currently evaluated as 30 percent disabling.

2. Entitlement to a compensable evaluation for degenerative 
disc disease of the thoracic spine with chest wall symptoms 
prior to August 19, 1993.  

3. Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the thoracic spine with chest 
wall symptoms, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division




WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1981 and from August 1985 to April 1988.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action in July 1993, the RO denied service connection for rib 
cage restriction.  In a rating decision in December 1993, the 
RO granted service connection for degenerative joint disease 
of the thoracic spine, as secondary to arthritis of the 
spine.  A noncompensable evaluation was assigned.  By rating 
decision dated August 1997, the RO denied the veteran's claim 
for an increased rating for degenerative joint disease of the 
cervical spine and psychological factors affecting physical 
disorder.  In a rating action in October 1998, the RO granted 
service connection for chest wall symptoms, associated with 
the veteran's degenerative disc disease of the thoracic spine 
(for which service connection had previously been 
established).  A 10 percent evaluation was assigned, 
effective August 19, 1993.  

The record shows that this case was previously before the 
Board in October 1997 and July 1999, and was remanded on each 
occasion for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The limitation of motion of the veteran's cervical spine 
is not more than severe, and ankylosis has not been 
documented on examination.

3. Prior to August 19, 1993, the veteran did not have more 
than slight limitation of motion of the thoracic spine.

4. The veteran's thoracic spine disability is manifested by 
limitation of motion, with no evidence of ankylosis.


CONCLUSIONS OF LAW

1. A rating in excess of 30 percent for degenerative 
arthritis of the cervical spine with psychological factors 
is not warranted.  38 U.S.C.A. § 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5290 
(1999).  

2. A compensable rating for degenerative disc disease of the 
thoracic spine with chest wall symptoms prior to August 
19, 1993 is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5291 (1999).

3. A rating in excess of 10 percent for degenerative disc 
disease of the thoracic spine with chest wall symptoms is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5291 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected cervical 
and thoracic spine disabilities that are within the 
competence of a lay party to report are sufficient to 
conclude that his claims are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).



Factual background

Department of Veterans Affairs (VA) outpatient treatment 
records disclose that the veteran was seen in February 1990 
and reported pain and stiffness of the neck.  A muscle spasm 
was noted in the neck.  

On VA examination in September 1991, there was limitation of 
motion of the cervical spine.  An X-ray of the cervical spine 
revealed degenerative changes, with cervical spondylosis.  

By rating action in May 1992, the RO granted service 
connection for degenerative joint disease of the cervical 
spine, and assigned a 20 percent evaluation, effective 
February 1990.  

An X-ray of the thoracic spine in March 1993 showed mild 
degenerative changes.  

The veteran was afforded an examination by the VA in April 
1993.  He reported that he had chest discomfort, both 
anteriorly and posteriorly and that it was hard to breathe, 
especially with exertion.  He described it as like a pressure 
surrounding his chest.  He had lost the ability to expand the 
chest.  An examination revealed that chest expansion was 
definitely decreased, and there were only about 2 centimeters 
movement on chest expansion.  On Schober's test, the veteran 
went from 10 to 13 centimeters.  It was indicated that this 
was decreased.  

The veteran was again afforded an examination by the VA in 
October 1993.  The examiner, who had conducted the 
examination in March of 1993, noted that the veteran's chest 
expansion at that time was borderline.  He had marked 
tenderness over the lower anterior ribs anteriorly.  The 
examiner commented that he did not believe that the veteran 
had significant rib cage restriction.  He noted that 
ankylosing spondylitis could cause inflammation in the chest 
wall, but there was no definite evidence that he had 
ankylosing spondylitis.  Degenerative arthritis did not cause 
restriction of rib cage movement, given the extent of the 
disease.  

VA outpatient treatment records reveal that the veteran was 
seen in December 1993 and related that he was having 
breathing problems because of constriction in his thoracic 
and sternal bones.  On examination, it was noted that he had 
major thoracic tenderness with palpation.  There was 
bilateral tenderness in the first ribs.  In January 1994, the 
veteran related that he experienced relatively frequent 
awakening at night from pain syndromes, loss of sleep and 
generalized fatigue during the day.  He did not have a strong 
history consistent with classic major depression, although he 
might have a dysthymic disorder consistent with chronic 
fatigue syndrome and his arthritis.  

By rating action in February 1995, the RO granted service 
connection for psychological factors affecting physical 
disorder, and associated it with the veteran's service-
connected degenerative joint disease of the cervical spine.  
A 30 percent evaluation was assigned, effective March 1993.  

VA outpatient treatment records reveal that the veteran was 
seen in January 1998.  It was noted that he had diagnoses of 
ankylosing spondylitis as well as arthritis in the spine, as 
well as the neck.  He stated that the thoracic area had been 
bothering him lately.  

On VA examination in April 1998, it was noted that there was 
significant decreased range of motion, decrease of his 
cervical spine, especially in extension.  There were only 2 
centimeters of chest expansion.  The veteran described his 
symptoms in the neck as being in the midline of the upper 
cervical spine.  It was in the occipital cervical region and 
radiated to the paraspinal muscles.  It was associated with 
daily headaches.  It was made worse by poor weather or 
keeping his head in one position.  An examination showed no 
increased thoracic or cervicothoracic kyphosis.  His head was 
held in the midline.  He had good extension, but limited 
flexion to about 20 degrees and it became painful at 10 
degrees.  Rotation was just about full and lateral.  Bending 
was somewhat restricted at 20 degrees bilaterally, and not 
particularly tender.  He had some tenderness in the 
paraspinal muscles, but no triggering and no significant 
midline tenderness.  Spurling's and Naffziger's maneuvers 
were negative.  Thoracic chest excursion was about 1 3/4 
centimeters.  The thoracic spine was nontender.  His lungs 
had good air flow and were clear.  The assessment was 
multiple axial spine complaints.  

The examiner commented that regardless of the etiology of the 
veteran's symptoms, it caused significant limitation of the 
range of motion of his neck and back.  In the opinion of the 
physician, the veteran's chest wall symptoms were likely a 
result of some sort of spondyloarthropathy as well. He 
believed all the symptoms were likely to be related because 
osteoarthritis of the spine, in such a widespread nature, is 
relatively unusual.  With regard to the thoracic spine pain, 
its presence was throughout the thoracic spine in the midline 
and radiated through to the sternum.  It was worse with deep 
breathing and stretching.  There was no lancinating 
dysesthesia.  It was indicated that while there was no 
weakness, the veteran had a lot of fatigue secondary to 
difficulty sleeping and difficulty staying in shape.  He had 
a lot of stiffness in his back and neck and he felt like his 
chest squeezed on him.  It was further noted that he did not 
have any particularly acute flare-ups anymore, essentially 
not of his neck and back.  Apparently, that had been a 
relatively constant problem.  

Additional VA outpatient treatment records show that the 
veteran was seen in January 1999.  He related that he had 
daily cervical spine pain that was worse in the morning and 
at night.  Later that month, his main complaint was of 
arthritic type pain in the cervical joint and thoracic 
vertebral area.  

The veteran was afforded a VA examination in January 2000.  
On examination of the chest, there was equal bilateral 
expansion.  There was no use of the accessory muscles and no 
retractions.  Auscultation revealed equal bilateral air entry 
and there were no adventitious sounds.  Following a pulmonary 
function study, it was concluded that there was a mild 
restriction.  The examiner commented that the findings were 
consistent with mild restrictive lung disease.  A chest X-ray 
study was normal.  The impression was that the veteran had a 
possible mild restriction based on the pulmonary function 
study.  There was no evidence of obstructive lung disease.  
It was also noted that there was questionable infiltrative 
versus vascular abnormality in the left para-hilar region.  

Another VA examination was conducted in January 2000.  The 
veteran complained of upper midline cervical pain that was a 
constant dull ache occasionally more severe with activity 
radiating to the paraspinal muscles.  It was sometimes 
associated with headaches.  He also reported midline thoracic 
pain from above the thoracolumbar junction to the mid to 
upper thoracic spine in the midline.  It was associated with 
some achiness of the paraspinal muscles.  It was constant.  
He was not able to specifically elucidate inciting or 
relieving events, but there was no dermatomal dysesthesia or 
pain.  He described a pain around the sternum, but he 
described it being at the costochondral junctions 
bilaterally.  He denied any lancinating pain radiating from 
the chest through to the sternum.  There were no leg 
myelopathic symptoms.  The veteran related that his only 
treatment was occasional anti-inflammatories.  He added that 
he got tired easily.  He attributed this to deconditioning as 
opposed to any weakness.  His symptoms were relatively 
constant.  There were no specific flare-ups.  The pain did 
tend to get a little worse in the neck and back towards the 
end of the day and with heavy lifting and bending.  

An examination showed that the veteran was alert and oriented 
times three.  He had appropriate behavior, without evidence 
of abnormal illness behaviors.  The examiner stated that he 
did not think that the veteran had at any time during the 
examination any marked expression of pain.  The veteran's 
spine was straight and well balanced.  He flexed forward in 
the neck 45 degrees and extended 30 degrees.  Rotation was to 
60 degrees, bilaterally, and he bent bilaterally to 30 
degrees.  Spurling's and Naffziger's maneuvers were negative.  
Active and passive range of motion were equal and there was 
only a mild complaint without any objective physical findings 
with full flexion.  He was tender in the paraspinal muscles 
and somewhat more in the midline in the upper cervical spine 
without triggering.  Compression of the head did not result 
in pain.  There was no obvious muscular atrophy in the 
paraspinal muscles.  The thoracic spine showed normal 
sagittal and coronal dominance.  He had diffuse tenderness in 
the midline and paraspinal muscles throughout the thoracic 
spine  He did have some rounding of his back with forward 
flexion and some extension of his back with passive 
extension.  He had mild tenderness at the costochondral 
junctions of the sternum and 1 1/2 to 2 centimeters of chest 
excursion with full inspiration versus expiration.  The 
assessments were chronic neck pain, chronic thoracic pain, 
chest wall pain and probably ankylosing spondylitis based on 
the veteran's report.  

The examiner stated that, regardless of the etiology of the 
veteran's symptoms, whether they be degenerative or systemic 
rheumatologic disorder such as ankylosing spondylitis, he had 
chronic neck and thoracic pain.  It was a moderate 
restriction of the range of motion of the neck, but he had 
not demonstrated significant restriction of chest wall 
excursion.  In addition, based on the veteran's report of the 
pulmonary function study results, there was no evidence of 
restrictive lung disease.  In the examiner's opinion, the 
veteran's chest wall symptoms likely represented some 
inflammation of the costosternal junction.  He did not 
believe they were directly related to the thoracic spine 
degenerative disc disease.  He noted that thoracic 
degenerative disc disease could create chest wall pain via 
radiculopathy, which he did not believe the veteran had.  In 
addition, the examiner noted that occasionally patients 
describe lancinating pain that cuts through to the sternum 
with thoracic degenerative disc disease.  The veteran's 
complaints were not consistent with that, but rather with 
some inflammation of the costochondral junction.  It was 
indicated that this might be a manifestation of a systemic 
spondyloarthropathy.  

The examiner also stated that the veteran's cervical 
disability did not cause weakened movement, excess fatigue, 
ability or incoordination.  He did not see anything that 
prevented the veteran from performing average employment.  
The veteran did have some visibly manifested pain on full 
flexion of the cervical spine.  There was no muscle atrophy, 
changes in the skin indicative of disuse or presence of any 
other objective manifestations that would demonstrate disuse.  

The veteran was afforded a VA psychiatric examination in 
January 2000.  He related that he had experienced symptoms of 
depression since 1988 and that they were related to a feeling 
of inadequacy, failure and employment issues.  He was on 
medication for depression.  He stated that he often would 
wake up from pain within two to four hours.  He did not 
specifically claim any impairment of thought process or any 
impairment specifically in communication.  He denied 
delusions and hallucinations.  There was no suggestion of 
inappropriate behavior.  He stated that at times he had 
thought about suicide.  He did not have any particular 
problems with maintaining personal hygiene or other basic 
activities of daily living with the exception of having some 
difficulties with physical pain.  He was oriented to person, 
place and time.  The veteran stated that there were times 
when he overlooked information and might have selective 
memory.  He did not describe any particular obsessive or 
ritualistic behaviors that interfered with his routine 
activities.  He did not express any problems with rate and 
flow of speech or any illogical or obscure speech patterns.  
The veteran reported that he had not had a panic attack in 
five years.  He claimed to have a depressed mood.  He did not 
describe any impaired impulse control or any effect on his 
motivation or mood with this.  He did describe a sleep 
impairment and problems that were related to his pain.  He 
stated that his overall feeling was that he was not getting 
better, and that he was functioning with a lessened capacity.  
The Axis I diagnosis was depression, mild to moderate.  The 
Global Assessment of Functioning score was 75.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).A

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent evaluation will be assigned for severe 
limitation of motion of the cervical spine.  Diagnostic  Code 
5290.

A 40 percent evaluation is assignable for unfavorable 
ankylosis of the cervical spine.  When the ankylosis is 
favorable, a 30 percent evaluation may be assigned.  
Diagnostic Code 5287.

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d) (1999).

The veteran asserts that a higher rating is warranted for 
degenerative joint disease of the cervical spine with 
psychological factors affecting physical condition.  The 
Board concedes that limitation of motion of the neck has been 
documented on various VA examinations conducted during the 
course of the appeal.  Following the VA examination in April 
1998, the examiner characterized the limitation of motion as 
significant.  Although he continues to experience pain and 
restriction of the range of motion of the neck, the fact 
remains that the veteran is already in receipt of the maximum 
schedular evaluation for limitation of motion of the cervical 
spine.  In order to assign a higher rating, the record must 
show ankylosis.  However, there is no clinical evidence in 
the record demonstrating that ankylosis is present.  

The Board notes that service connection has been established 
for degenerative joint disease of the cervical spine with 
psychological factors affecting physical condition.  As noted 
above, the condition will be rated based on the predominant 
disability.  In this case, that clearly is the degenerative 
joint disease of the cervical spine.  In this regard, the 
Board points out that the veteran was recently afforded a 
psychiatric evaluation by the VA.  At that time, it was 
concluded that he had depression which was of mild to 
moderate disability.  The Global Assessment of Functioning 
score of 75 suggests that it did not result in a significant 
disability.  The examination report revealed that the veteran 
was working as an attorney.  Accordingly, the Board finds 
that the veteran is properly rated based on the severity of 
the predominant disability, that is, degenerative joint 
disease of the cervical spine.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  However, the VA examination failed to 
demonstrate the presence of pain or weakness in the cervical 
spine.  In this regard, the Board emphasizes that, following 
the VA examination in January 2000, the examiner specifically 
concluded that the veteran's cervical spine disability did 
not result in weakened movement, excess fatigue, ability or 
incoordination.   Therefore, a higher rating is not warranted 
under these provisions.

A 10 percent evaluation may be assigned for severe or 
moderate limitation of motion of the dorsal spine.  When 
slight, a noncompensable will be assigned.  Diagnostic Code 
5291.

A 20 percent evaluation may be assigned for unfavorable 
ankylosis of the thoracic spine.  Diagnostic Code 5288.

As the veteran takes issue with the initial rating assigned 
since service connection was granted for the veteran's chest 
wall symptoms, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

With respect to the claim for an increased rating for 
degenerative disc disease of the thoracic spine with chest 
wall symptoms, the Board notes that the veteran has undergone 
several examinations by the VA.  While the VA examination in 
April 1993 contained numerous findings pertaining to the 
lumbar and cervical spine, there were no clinical findings 
involving the thoracic spine.  The Board acknowledges that 
chest expansion was limited.  This finding has been confirmed 
on subsequent examinations.  Marked tenderness of the ribs 
was observed on the October 1993 VA examination.  The Board 
notes that there was no indication of tenderness of the 
thoracic spine on the April 1998 VA examination.  In 
addition, is must be acknowledged that the veteran has 
complained of pain in the thoracic area.  The fact remains, 
however, that there is no indication of ankylosis of the 
thoracic spine.  

The Board concedes that the veteran has complained of 
breathing problems, and that service connection for chest 
wall symptoms has been granted.  It is significant to point 
out, however, that based on the examination in January 2000, 
the examiner opined that he doubted whether the veteran's 
chest wall symptoms were related to his service-connected 
disability of the thoracic spine.  The Board concludes, 
accordingly, that a compensable was not warranted prior to 
August 19, 1993, as more than slight limitation of motion was 
not shown.  Similarly, in the absence of ankylosis, there is 
no basis on which a rating in excess of 10 percent may be 
assigned.  The Board concludes that the weight of the 
evidence is against the claim for an increased rating for 
thoracic spine for either period in question.


ORDER

An increased rating for degenerative arthritis of the 
cervical spine with psychological factors is denied.  A 
compensable rating for degenerative disc disease of the 
thoracic spine with chest wall symptoms prior to August 19, 
1993, is denied.  A rating in excess of 10 percent for 
degenerative disc disease of the thoracic spine with chest 
wall symptoms is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

